FITZGERALD, J.
Defendant’s letter of January 24, 1902, while complaining quality was a full payment of the price, and further expressed the hope that in future a better quality of goods would be supplied. This letter constitutes an acceptance by the defendant. Vendor and vendee had long experience in the trade. The sale was by description. Full *372delivery had been made. That reasonable opportunity thereafter had been afforded for inspection and discovery is established by the convincing proof of the letter itself, which conclusively shows that actual inspection and discovery had been had at the time it was written. Judgment in favor of the defendant must be reversed. Waeber v. Talbot, 167 N. Y. 48, 60 N. E. 288, 82 Am. St. Rep. 712; Coplay Iron Company v. Pope, 108 N. Y. 232, 15 N. E. 335.
Judgment reversed and new trial ordered, with costs to appellant to abide the event. All concur.